Title: To George Washington from David Forman, 28 March 1796
From: Forman, David
To: Washington, George


          
            Sir
            Chester Town Maryland 28th March 179⟨6⟩
          
          engaged as you are in public duties, espetially at this important Era it is with diffidence that I beg leave to state to your Excly, that in the fall of the year 1789 I made an adventure and settlement with a considerable Number of Nega Slaves and other property Value of Ten thousand pounds Currancy to the then held as Spanish Cuntry of Louisiana, but within the limmits of the Uniteed States agreeably to the Treaty of Peace with Great Brittain in the year 1783, under the direction of my Brother; he dyed last Summer.
          His widow and Six Children returned to my protectio⟨n⟩ last December; leaveing behind them of my property and in the hands of the Spaniards, Near Ninety Negro Slaves Stock &c. to the value of between Twelve and fifteen thousand pounds. for the recovery of which, I propose th⟨is⟩ spring to go to that Country. By the last treaty with the Court of Spain, I discover that the lands purchased by my Brother, as well as those granted to him by the Spanish Government, Slaves &c. &c. are thrown within the Acknowledged lines of the United States, and I have been led to belive, that if my past servacies would warrant your Excly

to repose so Mutch Confidence in me, as to authorise and appoint me the Commissioner pointed out by this late Treaty to ascertain the Southern Boundery and receive the territorial possession of those lands, it would very materially aid me in obtaining Justice without in the least interfeering with any public functions that may be assigned me. I have Sir been thus consise in my statement to avoid an improper waste of your time, at this so important a crisis. and Shall I not Sir be pardoned for requesting to be favoured with your Answer for a business so Interesting and important to my Family, and if that appointment is not made, yt I may have the Honour of waiting on you respecting it. I have the Honour to be, with every sentiment of respect Sir your most obdt Humble Servt
          
            David Forman
          
          
            P.S. having removed from New Jersey to this place Your Excly will be pleased to direct to me at Chester Town.
          
        